Citation Nr: 0511895	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  00-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a liver disorder, 
currently diagnosed as non-alcoholic steatohepatitis.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 
1998.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case was the subject of a Board remand dated in August 
2003.


FINDINGS OF FACT

The veteran has a chronic liver disorder, currently diagnosed 
as non-alcoholic steatohepatitis, that began during service.


CONCLUSION OF LAW

A liver disorder, currently diagnosed as non-alcoholic 
steatohepatitis, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West  2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends he has a disability of the liver as a 
result of chemical exposure during service.

The veteran's service medical records reflect that he was 
found to have elevated liver function tests during active 
service, including multiple records dated in 1994 and 1995.  
In addition, an April 1994 CT scan of the veteran's abdomen 
resulted in an impression of fatty infiltration of the liver, 
otherwise normal.

In June 1996, during service, the veteran was referred for a 
private evaluation of his abnormal liver function test.  The 
report from this consultation noted that the veteran had had 
abnormalities in his liver function test for the past 2 to 3 
years; that he had been evaluated extensively in the past 
with serological and radiological tests, which had been 
remarkable only for fatty infiltration of the liver diagnosed 
by CT scan; and that he denied any known prior history of 
liver disease.  He specifically denied any prior history of 
hepatitis, blood transfusions, tattoos, or elicit sexual 
contact.  In addition, he denied excessive use of hepatotoxic 
drugs and Tylenol, and did not drink alcohol.  The overall 
impression from this evaluation was mild abnormalities of 
liver function tests, most likely representing mild 
steatohepatitis secondary to fatty infiltration of the liver.  
It was further noted, however, that the veteran had had 
relatively stable and somewhat improving liver function tests 
over the past 2 years.  It was opined that his fatty 
infiltration was most likely attributable to his obesity.  
Additionally, it was stated that the only abnormality on 
previous serological testing was that of a positive anti-
smooth antibody in 1994, which raised the suspicion of a mild 
autoimmune chronic active hepatitis.  It was noted that 
hepatitis C could cause fatty infiltration of the liver, but 
previous hepatitis C antibody testing in 1994 was negative.

At the time of his February 1998 retirement examination, the 
veteran reported that he had experienced liver trouble, which 
was attributed to his elevated liver function tests.  
However, no chronic disability of the liver was diagnosed at 
that time.

At a March 1999 VA general medical examination, it was noted 
with respect to the veteran's liver that AST was about 50 
percent over normal range; that he was seen by a liver 
specialist during service; that many tests were done but no 
definite diagnosis had been made; and that he might have had 
some type of hepatitis in the past.  Diagnoses following 
examination included liver function abnormalities, unknown 
etiology.

At a VA examination in November 2004, after a review of 
history and taking a history from the veteran, the examiner 
noted that the veteran was found to have fatty infiltration 
of the liver in April 1994 on a CT scan, and to have received 
a letter from a blood bank to which he donated blood in 1994, 
informing him that he had elevated liver tests.  The examiner 
noted that while the veteran had exposure to diisocyanate 
chemicals during service, there was no information linking 
such exposure to his chronic liver condition.  In the 
examiner's view, in light of negative serological testing and 
negative findings for autoimmune hepatitis, the proper 
diagnosis for the veteran's condition was, on an as likely as 
not basis, non-alcoholic steatohepatitis secondary to 
obesity.  She elaborated that the condition had been present 
since 1994 during military service with improvement in liver 
function over time despite increased weight gain.  She also 
noted that there was no functional impairment. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.   38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The veteran has been diagnosed by a private physician and 
subsequently by a VA clinician as having incurred chronic 
hepatitis of the liver during service.  There is no medical 
evidence to the contrary.  The Board is cognizant of the 
November 2004 VA physician's opinion linking the veteran's 
non-alcoholic steatohepatitis to obesity and that it is 
productive of "no functional impairment".  However, 
regardless of etiology, the veteran's diagnosis of hepatitis 
is supported by numerous objective laboratory test results 
beginning in service showing liver function abnormalities, 
and an in-service CT scan showing fatty infiltration of the 
liver.  The matter of the current level of functional 
impairment due to the veteran's chronic hepatitis is to be 
addressed in the RO's initial rating of the condition but, 
for purposes of establishing service connection, there is 
competent evidence of a  current diagnosis of chronic liver 
disease and it is evident from the medical evidence that it  
began during service, in approximately 1994.  Accordingly, 
entitlement to service connection for a liver disorder, 
currently diagnosed as non-alcoholic steatohepatitis, is 
warranted.


ORDER

Entitlement to service connection for a liver disorder, 
currently diagnosed as non-alcoholic steatohepatitis, is 
granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


